United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        June 16, 2005

                         _______________________                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 04-40551
                         _______________________

                                GREG SPRINGER,
                                                       Plaintiff-Appellant,

     JAVIER MANCHA, in his official capacity as mayor of the
  City of Encinal; SEAN CHADWELL, in his personal and official
      capacity as a council member for the City of Encinal,
                               Intervenors Plaintiffs-Appellants,

                                    versus

         U. S. MARSHAL, The United States Marshal’s Service,
                                                Defendant-Appellee,

                                U. S. MARSHAL,
                                          Intervenor Defendant-Appellee,

     LASALLE COUNTY PUBLIC FACILITIES DETENTION CORPORATION;
                      LASALLE COUNTY, TEXAS,
                                            Intervenors-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                              5:03-CV-1


Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

           Appellants seek a review of the district court’s denial

of a temporary injunction in this National Environmental Policy Act

(“NEPA”)   case,   and   they    seek   a    remand   with   instructions     to

(1) issue an injunction prohibiting any further funding by the


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
federal government of the LaSalle County Detention Center and

(2) requiring further consideration of the issues outlined by the

trial court at a February 12, 2004, status conference.       Having

carefully reviewed the briefs and pertinent portions of the record

in this case, we conclude that because the case as a whole has

become moot, we must remand for dismissal and need not reach the

denial of preliminary injunction.

          The mootness of a controversy is a jurisdictional issue

that we must raise sua sponte.    To qualify as a case for federal

adjudication, a case or controversy must exist at all stages of the

litigation, not just at the time the suit was filed.      Harris v.

City of Houston, 151 F.3d 186, 189 (5th Cir. 1989).   Whether a case

is moot is a question of law that this court reviews de novo.   Id.

This court has consistently held that when a construction project

is complete and operating, plaintiffs can obtain no meaningful

judicial relief based on alleged non-compliance with NEPA, and

their cases are moot.   See Bayou Liberty Ass’n v. U.S. Army Corps,

217 F.3d 393, 396-98 (5th Cir. 2000); Richland Park Homeowners

Ass’n v. Pierce, 671 F.2d 935, 950 (5th Cir. 1982).     Appellants’

contention is that because the U. S. Marshals Service conducted an

inadequate and “bad faith” environmental assessment of the proposal

to construct a detention facility for use by the federal government

in LaSalle County, the federal courts must shut down the facility

until NEPA is more strictly followed.      The problem with their

argument at this juncture is that the Marshals Service contributed

                                 2
its three million dollars to funding the construction of the

detention facility, construction was completed in March 2004, and

the facility is presently housing a full complement of three

hundred detainees, paying LaSalle County for this service at a

daily rate per inmate.

           The granting of relief requiring further NEPA documenta-

tion would avail the plaintiffs nothing.          Moreover, their request

to   eliminate   federal   funding       from   the   detention   center   is

completely at odds with the public interest, inasmuch as it would

create serious economic problems for LaSalle County, would disad-

vantage the federal government’s ongoing efforts to house inmates

in south Texas, and would either lead to the closure of the

facility or its sale, after foreclosure, to another operator who

might not have to comply with NEPA at all.                  These factors,

carefully articulated by the district court as weighing heavily

against the grant of preliminary injunctive relief, also serve to

demonstrate why no further effective judicial relief can be granted

in this case.

           Because this case is now moot, we need not rule on the

district court’s denial of Appellants’ request for a preliminary

injunction.

           ACCORDINGLY, THIS CASE IS REMANDED WITH INSTRUCTIONS TO

DISMISS WITH PREJUDICE.




                                     3